Citation Nr: 1528917	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.H.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1974 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran submitted a notice of disagreement (NOD) in September 2010, a statement of the case (SOC) was issued in June 2011, a VA Form 9 was received in July 2011, and a supplemental statement of the case (SSOC) was issued in October 2014.

The Veteran was afforded a Travel Board hearing before the undersigned in March 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In May 2014, the Board remanded these claims for additional development.  The RO was instructed to afford the Veteran a VA examination and to obtain updated VA outpatient treatment records from the VA Medical Center in Oklahoma City, Oklahoma since February 2011.  The Veteran was afforded a VA examination in June 2014 and Oklahoma City VAMC records dated between February 2011 and March 2014 have been added to the claims file.  That development having been completed, the claim is now ready for appellate review.

The Board notes this appeal originally included entitlement to service connection for residuals of kidney cancer; however, that issue was granted in an October 2014 rating decision, and as such, is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran's sinusitis is related to or resulted from his military service.


CONCLUSION OF LAW

The requirements for establishing service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist
      
As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b).  A letter from the RO dated in June 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim to entitlement to service connection for sinusitis, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf. 

To fulfill Dingess requirements, in June 2009, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, post-service VA and private treatment records, and VA medical opinions and examinations pertinent to the issue on appeal.  VBMS and Virtual VA records have been reviewed.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  The Veteran was afforded a VA medical examination in June 2014.  The Board finds that this examination is adequate because the examiner had knowledge of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and provided a supporting rationale for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25  (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Additionally, the Veteran was provided an opportunity to set forth his contentions on the claim during the March 2012 Travel Board hearing before the undersigned.  See March 2012 Travel Board hearing transcript.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the March 2012 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Also, in May 2014, the Board remanded these claims to the RO in order to afford the Veteran a VA examination and to obtain updated medical records.  A VA examination was conducted in June 2014 and VAMC records dated through March 2014 have been added to the case file.  Thus, the Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection for Sinusitis

The Veteran seeks to establish entitlement to service connection for sinusitis on the basis that the disorder is related to the Veteran's active duty service.

A. Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In this context, given that sinusitis is not specifically listed as a chronic disease in 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim.  As such, the Veteran cannot establish service connection solely based on lay statements of continuity of symptomatology since service.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiological relationship between jet fuel exposure and sinusitis, falls outside the realm of common knowledge of a lay person because it involves a 
medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran has not shown that he possesses the expertise necessary to opine on the highly technical matter of the effect of compounds in jet fuel on the human respiratory system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to address the question of whether the Veteran's current diagnosis of sinusitis is causally or etiologically related to his exposure to jet fuel.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

B. Facts & Analysis

The Board finds that the June 2014 VA examination and VA medical records document the Veteran having a current diagnosis of chronic sinusitis.  See June 2014 VA examination; see also March 2014 VAMC addendum report.  As such, the first element of Shedden, a current disability, has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Unfortunately, the Board finds that the second Shedden element, has not been met to the extent the Veteran currently contends that he had a chronic sinusitis disorder in service which continued after service and ever since service.  The Veteran's service treatment records reflect that he was not suffering from sinusitis either at the time of his April 1974 entrance examination or his December 1974 separation from active duty examination.  In the December 1974 separation examination, the Veteran denied any symptoms associated with a sinus disability while in service, to include symptoms of ear, nose, or throat trouble.  See December 1974 report of medical history.  This report was prepared and signed by the Veteran, noting that he was in "good health."  Id.  In a January 1975 statement, the Veteran confirmed that there had been no change in his medical condition.  See January 1975 statement of medical condition.  Service treatment records are silent for complaints of treatment for sinusitis.

The first evidence of sinusitis within the claims file is from a January 2006 VA medical record, noting that the Veteran has a history of "recurrent sinusitis."  See January 2006 VAMC primary care note.  Both VA medical records and private physician records indicate that the Veteran has continued treatment for sinusitis between January 2006 and March 2014.  See February 2008 Dr. W.S. medical summary; see also March 2014 VAMC addendum report.  

Thus, the Veteran's current statements regarding the onset of his sinus problems and the chronicity of his sinus problems are inconsistent with statements he made contemporaneous to his military service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the separation examination report and the medical history report prepared by the Veteran are accepted as the credible and accurate account of his state of health during service.  For these reasons, the Board finds that there is no credible lay evidence that the Veteran sustained a chronic sinus disorder in service from which he has had continuous  problems ever since service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In regard to the Veteran's second theory of entitlement, however, the Board finds that the second Shedden element has been met.  The Veteran asserts that exposure to jet fuel in service as an aircraft mechanic and repairman is related to his current
sinus problems.  His MOS is listed as a helicopter repairman.  Thus, in-service
exposure to jet fuel is consistent with his duties and responsibilities in service.  38 U.S.C.A. § 1154(a) (West 2014).  Whether the Veteran's in-service exposure to jet fuel left chronic residuals however, is a complex medical question and so requires medical expertise to resolve.  

In this regard, the Board notes that the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  The Veteran was afforded a VA examination in June 2014.  See June 2014 VA examination.  The VA examiner noted the absence of evidence in both the STRs and for several years after service of "symptoms, evaluation of, diagnosis of or treatment for sinusitis."  Id.  The Veteran submitted two articles concerning petroleum exposure and its toxic effects.  See MSDS Document Product JP-4 (MSDS); Military Jet Fuel (JP-4) and Its Possible Implication on Public Health (JP-4).  Both the MSDS and JP-4 articles were evaluated by the June 2014 VA examiner.  See June 2014 VA examination.  The examiner also conducted a literature review and concluded that "no evidence of research published in peer-reviewed journals [] indicate a causal relationship between exposure to JP-jet fuel and the development of sinusitis."  Id.  Moreover, the examiner opined that it would not be "sound medical logic to conclude that jet fuel would be a causative agent for sinusitis."  Id.  The examiner based this opinion upon the fact that sinusitis is caused by a bacteria based infection while jet fuel "does not contain biological pathologically infectious agents."  Id.  Therefore, the examiner concluded that the Veteran's current diagnosis of sinusitis was less likely than not incurred in or caused by in-service injury, event or illness.  Id.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his sinusitis is related to his period of active service.  See March 2012 Travel Board hearing transcript ("I  noticed then that every day I would go into the barracks and I could hardly breathe.  It was repetitively you know every day.  I asked the instructors then if it was something that I may not you know need to be around. They said you know you get used to it.")  However, there is no credible lay evidence of continuous symptoms ever since service and no records of continued treatment for the disorder.  Furthermore, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as explained above, the Veteran has not shown that he possesses the expertise necessary to opine on the highly technical matter of the effect of compounds in jet fuel on the human respiratory system.  Therefore, his lay opinion on nexus is less probative than the VA examiner's medical nexus opinion.  

In sum, the weight of the competent and credible evidence does not show the Veteran's current diagnosis of sinusitis is related to his period of service.  Accordingly, service connection is not warranted for sinusitis on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


